Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 18, 2016

                                       No. 04-16-00472-CR

                                       Yessica Y. PECINA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 491719
                       The Honorable Robert Behrens, Judge Presiding


                                          ORDER
       Appellant’s brief was due to be filed with this court by October 26, 2016. See TEX. R.
APP. P. 38.6(a). On November 4, 2016, we advised Appellant’s court-appointed counsel Edward
Francis Shaughnessy III that the brief was late and directed him to respond by November 14,
2016. To date, Appellant has not filed a motion for extension of time to file the brief or the brief.
        We ORDER Appellant’s attorney Edward Francis Shaughnessy to either file Appellant’s
brief or a motion to dismiss this appeal within TEN DAYS of the date of this order. If no brief
or motion is filed by that date, we will abate this appeal to the trial court for an abandonment
hearing. See TEX. R. APP. P. 38.8(b)(2).
         Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may
“initiat[e] contempt proceedings against appellant’s counsel.” Id. R. 38.8(b)(4).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court